      Case: 1:19-cv-04301 Document #: 1 Filed: 06/26/19 Page 1 of 10 PageID #:1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 MICHELLE BRADLEY, on behalf of                )
 herself, and all other plaintiffs similarly   )   No. 19-cv-
 situated, known and unknown,                  )
                                               )
                   Plaintiff,                  )   District Judge
                                               )
                       v.                      )   Magistrate Judge
                                               )
 WOLF RETAIL SOLUTIONS I, INC., A              )
 FLORIDA CORPORATION, WOLF RETAIL              )   JURY DEMAND
 SOLUTIONS, L.L.C., A FLORIDA                  )
 LIMITED LIABILITY COMPANY AND                 )
 THOMAS ROBINSON, INDIVIDUALLY                 )
                                               )
                 Defendants.                   )

                                          COMPLAINT

       NOW COMES Plaintiff, MICHELLE BRADLEY, on behalf of herself and all other

Plaintiffs similarly situated, by and through her attorneys, JOHN W. BILLHORN AND

SAMUEL D. ENGELSON, and for her Complaint against Defendants, WOLF RETAIL

SOLUTIONS I, INC., A FLORIDA CORPORATION, WOLF RETAIL SOLUTIONS, L.L.C., A

FLORIDA LIMITED LIABILITY COMPANY AND THOMAS ROBINSON, INDIVIDUALLY, (each a

“Defendant”, collectively the “Defendants”) states as follows:

I.     NATURE OF ACTION
       1. This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et seq.

and the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq.

II.    JURISDICTION AND VENUE

       2. Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 206-207, and for the supplemental Illinois statutory claim, pursuant to 28 U.S.C.

§1367. Venue lies in the Northern District of Illinois in that during a portion of the time
       Case: 1:19-cv-04301 Document #: 1 Filed: 06/26/19 Page 2 of 10 PageID #:1



relevant to the employment relationship, Plaintiff was a resident of this district and is now,

again, a resident of this district, and Defendant is or was engaged in business in this district.

III.    THE PARTIES

        3.     Defendant, WOLF RETAIL SOLUTIONS I, INC., provides retail store

construction and set-up services to new store locations being opened by corporate customers

across the nation, including customers in this district. Defendant WOLF RETAIL SOLUTIONS

I, INC. maintains its corporate headquarters at 4012 Gunn Highway, Suite 200, Tampa,

Florida 33618. Defendant WOLF RETAIL SOLUTIONS I, INC., is an “enterprise” engaged in

commerce or in the production of goods for commerce within the meaning of 29 U.S.C.

§203. During all relevant times, Defendant was acting directly or indirectly in the interest of

the employer in relation to the employee Plaintiff and therefore, as defined under both the

federal and state statutes relied upon, is an “employer.”

        4.     Defendant, WOLF RETAIL SOLUTIONS, L.L.C., is a related or affiliated

corporate entity of WOLF RETAIL SOLUTIONS I, INC. and, among potentially other business

interests, provides the same or similar retail store construction and set-up services to new

store locations being opened by corporate customers. Defendant WOLF RETAIL SOLUTIONS,

L.L.C. maintains its corporate headquarters at 4012 Gunn Highway, Suite 200, Tampa,

Florida 33618. Defendant WOLF RETAIL SOLUTIONS, L.L.C., is an “enterprise” engaged in

commerce or in the production of goods for commerce within the meaning of 29 U.S.C.

§203. During all relevant times, Defendant was acting directly or indirectly in the interest of

the employer in relation to the employee Plaintiff and therefore, as defined under both the

federal and state statutes relied upon, is an “employer.”

        5.     Defendant, THOMAS ROBINSON, is the President and owner of both

corporate Defendants, WOLF RETAIL SOLUTIONS I, INC. AND WOLF RETAIL SOLUTIONS,

                                                2
      Case: 1:19-cv-04301 Document #: 1 Filed: 06/26/19 Page 3 of 10 PageID #:1


L.L.C., and at all times relevant hereto was acting directly or indirectly in the interest of the

employer in relation to the employee Plaintiff with respect to policies and practices related

to hours worked, accounting of hours worked, employee compensation and other wage and

hour issues and therefore, as defined under both the federal and state statutes relied upon,

is/was an “employer”.

       6.      Plaintiff, MICHELLE BRADLEY (hereinafter referred to as “the named

Plaintiff”), is an hourly employee who performs or performed manual in-store construction

and set-up duties for Defendants at the various store locations across multiple states wherein

Defendants were retained to service. The named Plaintiff worked hours in excess of forty

(40) in a workweek, including work that was not recorded or accounted for by Defendants’

time keeping system (hereinafter referenced as “work off the clock”) and, in work weeks in

which she worked in excess of forty hours including the work off the clock, was denied time

and one-half compensation for all such hours.

       7.      All other unnamed Plaintiffs, known and unknown (hereinafter referred to as

“members of the Plaintiff Class” or “similarly situated Plaintiffs”), are past or present

employees who work or worked for Defendant and were paid hourly wages and also

performed work off the clock as described above and also were denied pay at time and one-

half compensation. As employees performing duties for an enterprise engaged in commerce,

the named Plaintiff and all members of the Plaintiff Class were also engaged in commerce as

defined by the FLSA.

IV.    STATUTORY VIOLATIONS

       Collective Action Under The Fair Labor Standards Act

       8.      Pursuant to the Fair Labor Standards Act (FLSA), 29 U.S.C. §216(b), Count I

of this action is brought by Plaintiff as an opt-in representative or collective action, on behalf

                                                3
      Case: 1:19-cv-04301 Document #: 1 Filed: 06/26/19 Page 4 of 10 PageID #:1


of herself and other Plaintiffs similarly situated who have been damaged by Defendants’

failure to comply with 29 U.S.C. §201 et seq. and §251 et seq. Count II alleges a willful

violation of the FLSA and seeks an additional third year of limitations. Count III seeks

liquidated damages under the Fair Labor Standards Act, §260.

       Illinois Minimum Wage Law
       9.      Pursuant to the Illinois Minimum Wage Law (IMWL), 820 ILCS §105/1 et

seq., Count IV of this action is brought by Plaintiff to recover unpaid back wages earned on

or before the date three (3) years prior to the filing of this action. Every Plaintiff who joins

this case in the future shall specifically adopt and assert the claims made under this Count

IV. The claims asserted by Plaintiffs herein under the IMWL are proper for certification

under Federal Rule of Civil Procedure 23.

V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       10.     Plaintiff, at all times pertinent to the cause of action, was employed by

Defendants, said employment being integral and indispensable to Defendants’ business.

       11.     During Plaintiff’s employment, Defendant paid Plaintiff on an hourly basis.

       12.     Plaintiff, and members of the Plaintiff Class, on a regular basis worked in excess

of forty (40) hours in a workweek without pay at a rate of time and one-half for all such hours

pursuant to the requirements of the federal and state statutes herein relied upon.

       13.     On a weekly basis during their employment with Defendants, Plaintiff and

members of the Plaintiff class worked before and after their regularly scheduled shift hours,

performing various duties as required by Defendant, including but not limited to:

               a) travel time during regular shift times;

               b) travel time outside of regular shift times wherein work is/was performed to

               the benefit of Defendants;

               c) travel from job cite to job cite during the course of a workday;

                                                4
        Case: 1:19-cv-04301 Document #: 1 Filed: 06/26/19 Page 5 of 10 PageID #:1


               d) meetings before and after regularly scheduled shifts, which was to the benefit

               of Defendants;

               e) time spent transporting other employees back and forth to airports, train

               stations or bus terminals outside the regularly scheduled shift;

               f) the completion of paperwork and other miscellaneous clerical work outside

               the regularly scheduled shift;

               g) travel back and forth from the location of hotel accommodations outside the

               regularly scheduled shift, to rental car facilities for the purpose of renting

               automobiles for the week’s work on behalf of Defendants;

               g) other, miscellaneous work activities/time outside the regularly scheduled

               shift to be shown by the evidence which benefited Defendants.

         14.   This work performed by Plaintiff and members of the Plaintiff Class was work

off the clock to the benefit of the employer without pay, in violation of the requirements of

the federal and state statutes herein relied upon.

         15.   Additionally, during unpaid meal breaks Plaintiff and members of the Plaintiff

class routinely performed work, again to the benefit of the employer, without pay for that

time.

         16.   In most instances, the work off the clock as described above should have been

compensated at time and one-half the workers’ regular hourly rate because if the unpaid

time was properly treated as compensable, Plaintiff and other members of the Plaintiff Class

would have recorded over 40 hours in particular workweeks. In other limited instances, the

unpaid time should have compensated at the workers’ regular hourly rates.

         17.   The total amount of hours worked off the clock by Plaintiff and members of

the Plaintiff Class, and therefore the total number of regular and or overtime hours for

                                                5
     Case: 1:19-cv-04301 Document #: 1 Filed: 06/26/19 Page 6 of 10 PageID #:1


which additional compensation is owed, is information substantially, if not completely,

within the control and possession of Defendant in that Defendant recorded or should have

recorded such hours pursuant to the record keeping requirements found in Title 29 CFR,

Part 516. To the extent Defendants lack the records required by 29 CFR Part 516, Plaintiff

and the Plaintiff class will be capable of providing reasonable estimates of that time, as

permitted by law.

       18.    The claims brought herein by the named Plaintiff are identical or similar to

the claims of other past and present employees who were subject to the non-compliant

policies and practices alleged herein. Those past and present employees are entitled to

receive Notice of these proceedings pursuant to either the FLSA or the Federal Rules of

Civil Procedure 23, and afforded opportunity to join their claims.

       19.    The non-compliant practices as alleged herein were part of a variety of

practices and policies implemented and maintained by Defendants and are common to a

group or “class” of past and present employees. Those past and present employees are

entitled to receive Notice of these proceedings pursuant to either the FLSA or the Federal

Rules of Civil Procedure 23, and afforded opportunity to join their claims.

                                          COUNT I

                    VIOLATION OF FAIR LABOR STANDARDS ACT

       1-19. Paragraphs 1 through 19 are re-alleged and incorporated as though set forth

fully herein as paragraphs 1 through 19 of this Count I.

       20.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq the named

Plaintiff, and all other Plaintiffs similarly situated, known and unknown, are entitled to

compensation for all hours worked and compensation at a rate not less than one and one-




                                               6
     Case: 1:19-cv-04301 Document #: 1 Filed: 06/26/19 Page 7 of 10 PageID #:1


half times the regular rate of pay for all hours worked in excess of forty (40) hours, in any

week during the two (2) years preceding the filing of this action.

       21.    Defendants have at all times relevant hereto failed and refused to pay

compensation to their employees, including the named Plaintiff herein and all other

Plaintiffs similarly situated, known and unknown, as described above.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:

        (a)     awarding back pay equal to the amount of all unpaid overtime compensation
for the two (2) years preceding the filing of this Complaint, according to the applicable
statute of limitations;

       (b)  awarding prejudgment interest with respect to the total amount of unpaid
overtime compensation;

      (c)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendant’s violations of the Fair Labor Standards Act; and,

      (d)    for such additional relief as the Court deems appropriate under the
circumstances.



                                          COUNT II

         WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-21   Paragraphs 1 through 21 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 21 of Count II.

       22.    Defendants’ actions as complained of above were done with Defendants’

knowledge that the compensation policies and practices at issue were in violation of the

statutes alleged, or with a reckless disregard for whether or not the policies and practices

were in violation of those statutes. Through legal counsel as well as industry experience and

custom, Defendants possessed ample access to the regulations and statutory provisions



                                               7
      Case: 1:19-cv-04301 Document #: 1 Filed: 06/26/19 Page 8 of 10 PageID #:1


relating to the state and federal laws recited herein, but either failed to seek out such

information and guidance or did seek out the information and guidance but failed to adhere

to the principles of compliance as stated.

       23.     Pursuant to the Fair Labor Standards Act, Plaintiff and all other employees

similarly situated, past or present, are entitled to compensation at a rate not less than one

and one-half times their regular rate of pay for all hours worked in excess of forty (40), in

the three (3) years preceding the filing of this complaint.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:

       (a)     awarding back pay equal to the amount of all unpaid compensation for one
(1) additional year, totaling three (3) years preceding the filing of this Complaint;

     (b)    awarding prejudgment interest with respect to the amount of unpaid overtime
compensation;

        (c)    awarding Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a
result of Defendant’s violation of the Fair Labor Standards Act; and

       (d) and such additional relief the Court deems appropriate under the circumstances.


                                          COUNT III

                            LIQUIDATED DAMAGES
                     UNDER THE FAIR LABOR STANDARDS ACT


       1-23. Paragraphs 1 through 23 of Count II are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 23 of Count III.

       24.     In denying the named Plaintiff and members of the Plaintiff Class

compensation as described above, Defendants’ acts were not based upon good faith or

reasonable grounds. Through legal counsel as well as industry experience and custom,

Defendants possessed ample access to the regulations and statutory provisions relating to
the state and federal laws recited herein, but either failed to seek out such information and

                                                8
     Case: 1:19-cv-04301 Document #: 1 Filed: 06/26/19 Page 9 of 10 PageID #:1



guidance or did seek out the information and guidance but failed to adhere to the principles

of compliance as stated.

       25.    The named Plaintiff and all other past and present employees similarly

situated, known and unknown, are entitled to liquidated damages equal to the amount of all

unpaid compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:

     (a)    awarding liquidated damages equal to the amount of all unpaid
compensation;

      (b)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendant’s violation of the Fair Labor Standards Act; and

      (c)    for such additional relief the Court deems appropriate under the
circumstances.


                                        COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-25. Paragraphs 1 through 25 of Count III are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 25 of this Count IV.

       26.     As described in the foregoing paragraphs, Defendants’ compensation policies
and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       27.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the

underpaid employee or employees for the unpaid wages and for an additional penalty in the

amount of 2% of the amount of such underpayments for each month following the date

such underpayments remain unpaid.

       28.    Defendants’ failure to pay compensation as described above, has been willful
and/or in bad faith.


                                              9
     Case: 1:19-cv-04301 Document #: 1 Filed: 06/26/19 Page 10 of 10 PageID #:1



       29.    Plaintiff seeks certification of the Illinois Minimum Wage Law violations

alleged herein pursuant to Federal Rule of Civil Procedure 23.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:

       (a)     declaring and decreeing Defendants’ compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)    awarding an amount of damages, to be shown by the evidence, to which
Plaintiff and other members of the Plaintiff Class are entitled;

       (c)    allowing this Court to retain jurisdiction of the case until such time it is
assured Defendants have remedied the compensation policies and practices complained of
herein and are determined to be in full compliance with the law;

        (d)    directing Defendants to pay to Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;

      (e)    for such additional relief the Court deems just and appropriate under the
circumstances.




                                                    Respectfully submitted,

                                                    Electronically Filed 06/26 /2019

                                                    /s/ John W. Billhorn
                                                    ___________________________
                                                    John William Billhorn


                                                    BILLHORN LAW FIRM
                                                    53 West Jackson Blvd., Suite 401
                                                    Chicago, IL 60604
                                                    (312) 853-1450

                                                    Attorney for Plaintiff, and all other
                                                    Plaintiffs similarly situated, known or
                                                    unknown.




                                               10
